Exhibit 99.1 A Message to Our Stockholders Dear Shareholders: For the quarter ending March 31, 2010, First Guaranty Bank recorded net income of $2.6 million with net income available to common shareholders of $2.3 million. This compares favorably to net income for the same period in 2009 of $1.1 million. The earnings per share to common shareholders for the first quarter of 2010 were $0.40 per share compared to $0.19 per share for the first quarter of 2009. In addition to the earnings, $679,000 was added though the provision for loan losses. The allowance for loan losses for the first quarter of 2010 totaled $8.3 million compared to $6.4 million as of March 31, 2009. Common stock equity as of March 31, 2010 equaled $77.4 million compared to $63.5 million as of March 31, 2009. The book value per share of common stock as of March 31, 2010 was $13.91 as compared to a book value per share as of March 31, 2009 of $11.43. This constitutes an increase of $2.48 per share. The increase in earnings is as a result of strategies developed by our board of directors and implemented by management resulting in increased loans and loan income, decreased cost of funds, and increased gains from the sale of securities while at the same time controlling costs and expenses. Thank you for your investment in First Guaranty Bancshares, Inc. and for your continued support. If you have any questions about our financial position or any of the information presented in this report, please contact me directly at (985) 375-0350. Sincerely, /s/Alton B. Lewis Alton B. Lewis Chief Executive Officer First Guaranty Bancshares, Inc. Statements of Condition (in thousands, except share data) March 31, (unaudited) Assets Cash and cash equivalents: Cash and due from banks $ $ Interest-earning demand deposits with banks Federal funds sold Cash and cash equivalents Interest-earning time deposits with banks - Investment securities: Available for sale, at fair value Held to maturity, at cost (estimated fair value of $12,462 and $20,272, respectively) Investment securities Federal Home Loan Bank stock, at cost Loans held for sale 56 Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits Short-term borrowings Accrued interest payable Long-term borrowings Other liabilities Total Liabilities Stockholders’ Equity Preferred stock: Series A - $1,000 par value - authorized 5, 000 shares; issued and outstanding 2,069.9 shares - Series B - $1,000 par value - authorized 5, 000 shares; issued and outstanding 103 shares - Common stock: $1 par value - authorized 100,600,000 shares; issued and outstanding 5,559,644 shares Surplus Retained earnings Accumulated other comprehensive income (loss) (5,303 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Statements of Income (in thousands, except share, per share data and percentages) For the Periods Ended March 31, (unaudited) Interest Income: Loans (including fees) $ $ Loans held for sale 1 1 Deposits with other banks 9 Securities (including FHLB stock) Federal funds sold 2 17 Total Interest Income Interest Expense: Demand deposits Savings deposits 10 41 Time deposits Borrowings 41 62 Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees Net gains on sale of securities - Net gains on sale of loans 59 79 Other Total Noninterest Income Noninterest Expense: Salaries and employee benefits Occupancy and equipment expense Regulatory assessment expense 64 Net cost of other real estate and repossessions Other Total Noninterest Expense Income Before Income Taxes Provision for income taxes Net Income Preferred stock dividends (333 ) - Income Available to Common Shareholders $ $ Per Common Share: Earnings $ $ Cash dividends paid $ $ Book Value $ $ Average Common Shares Outstanding Return on Average Assets 1.10 % 0.46 % Return on Average Common Equity 13.77 % 6.52 % Banking Center Locations Full-Service Banking Centers Service24 ATM Locations South Louisiana South Louisiana Abbeville Banking Center Abbeville Amite Banking Center 799 West Summers Drive Denham Springs Amite Banking Center 100 East Oak Street Hammond Banking Centers: 1014 West Oak Street First Guaranty Square Denham Springs Guaranty West 2231 South Range Avenue Independence Banking Center Hammond Jennings Banking Center 1201 West University Avenue Kentwood Banking Center 14145 West University Avenue Ponchatoula Banking Centers: 2111West Thomas Street Ponchatoula 400 East Thomas Street Berryland North Oaks Medical Center Walker Banking Center North Oaks Rehabilitation Center Independence North Louisiana 455 West Railroad Ave. Benton Banking Center Lallie Kemp Hospital Dubach Banking Center Jennings Haynesville Banking Center 500 North Cary Homer Banking Center Kentwood Oil City Banking Center 708 Avenue G Vivian Banking Center Loranger 19518 Hwy 40 Ponchatoula 105 Berryland 170 West Hickory Street Robert 22628 Highway 190 Walker 29815 Walker Rd. S North Louisiana Benton 189 Burt Boulevard Dubach 117 East Hico Street Haynesville 10065 Highway 79 Homer 401 North 2nd Street Homer Memorial Hospital Oil City 126 South Highway 1 Vivian 102 East Louisiana Avenue
